Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Corrections and Community Supervision which found petitioner guilty of violating a prison disciplinary rule.
Petitioner commenced this CPLR article 78 proceeding challenging the prison disciplinary determination finding him guilty of drug use. The misbehavior report, positive urinalysis test results and testimony of the correction officer who collected the urine specimen, as well as the correction officer who tested it, provide substantial evidence to support the determination of guilt (see Matter of Fragosa v Moore, 93 AD3d 979, 980 [2012]; Matter of Zippo v Goord, 2 AD3d 1006 [2003]). Contrary to petitioner’s contention, the validity of the test results was not undermined by discrepancies on the request for urinalysis form or testing forms as any errors were sufficiently explained by the respective correction officers at the hearing, and the reliability of the procedures were supported by other documentation in the record (see Matter of Faraldo v Bezio, 93 AD3d 1007, 1008 *774[2012]; Matter of White v Fischer, 85 AD3d 1483, 1483-1484 [2011]; Matter of Foust v Goord, 262 AD2d 904 [1999]).
Petitioner’s remaining contentions are either unpreserved or have been reviewed and found to be without merit.
Rose, J.P., Malone Jr., Kavanagh, Garry and Egan Jr., JJ., concur. Adjudged that the determination is affirmed, without costs, and petition dismissed.